Per Curiam

(Nevius, J. absente). The lessor of the plaintiff not being a party to the record, execution cannot go against him: when liable for costs it is upon the consent rule only. The only remedy of the defendant to obtain costs is by attachment, .which lies for the non-performance of this, as of all other rules. But no contempt can arise for the non-performanee of the rule, where no rule exists. The practice in this State on this point has been uniform, and is the same as the practice of the English Courts.
Rule refused.
Note. Acc. Anon. 3 Halst. 268; Goodright v. Badtitle, 2 W. Bl. 763; 2 Sellon, 111. Adams on Ejec. 273.
But the court will stay proceedings in subsequent ejectment on the same title, until such costs are paid. Smith v. Barnadiston, 2 W. Bl. 904.